DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (Research Publication: Assessment of needle insertion pain with flexor reflex responses in anesthetized rats – previously cited).

For claim 1, Okamoto teaches A method for assessing pain caused by administration of a drug solution, [entire document – see at least abstract], the method comprising: 
preparing a mammalian experimental animal having a predetermined part of a body, and a skeletal muscle bent by a spinal reflex when a stimulus is applied to the predetermined part of the body; [Animal preparation on p. 216];
 [Measuring the flexor reflex on pp. 216 -217 anesthesia via isoflurane (inhalant)];
	inserting a measurement electrode into the skeletal muscle of the anesthetized experimental animal; [Measuring the flexor reflex on p. 217 l. col.];
	puncturing a plurality needles into a plurality of administration sites in the predetermined part of the anesthetized experimental animal [injections with 27G and 31G needles per p. 218] while measuring a myoelectric potential of the skeletal muscle with the measurement electrode; [EMG with electrode preparation per Fig. 1 and pp. 217-218]; 
	administering at least one drug solution to the anesthetized experimental animal through (another, secondary) injection needle after a myoelectric response caused by the puncture of the injection needles disappears, [see esp. p. 218 r. col. onto p. 219 l. col. where EMG stabilization (“disappearance”) occurs between pre-lidocaine insertion rounds and thereby also before lidocaine injection on p. 219 Drug administration and EMG measurements],
which comprises (i) administering a plurality of drug solutions having different compositions to the plurality of administration sites under identical administration conditions, 
or (ii) administering a single drug solution [lidocaine per p. 219 l. col.] to the plurality of administration sites under different administration conditions; [lidocaine injection into the hind paw per p. 219 l. col. occurs for both hindlimbs per pp. 217-219 which constitutes a form of administration under “different administration conditions” (i.e., different hind paws)];	 
	and performing at least one of: (i) measurement of a duration time of the myoelectric response caused by the administration of the drug solution, [see pp. 220-222 EMG latency and magnitude with needle insertion and lidocaine injection comparison (a response caused by administration of lidocaine)],  and (ii) measurement of an EMG intensity obtained by integrating absolute values of myoelectric potentials during a period from occurrence of the myoelectric response by the administration of the at least one drug solution to disappearance of the myoelectric response. [see e.g., p. 219 Assessment of the EMG during needle insertion – calculation of area of signals (integrating EMG values)].

Okamoto fails to teach a singular plurality of injection needles for both puncturing and drug administration (where on pp. 217-218 a 27G and 31G needle configuration is used instead and where on p. 219 lidocaine is administered with a 29G needle).  However, consider that Okamoto does teach on p. 218 l. col. that the needles used for puncture and to produce a measured EMG response before and after drug administration are common hypodermic injectable needles — of standard gauge and common availability from BD (i.e., the puncture needles themselves are both capable of, and configured to, perform(ing) drug injection/administration).  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Okamoto to perform both puncture and drug solution administration with the same plurality of injection needles as a mere integration of previously separate components.  As motivated by  MPEP § 2144(V)(B. – Making Integral) and Okamoto p. 218 l. col. 

For claim 17, Okamoto teaches The method according to claim 1, wherein: the drug solution is administered only when the myoelectric response caused by the [see p. 219 – insertions and punctures before lidocaine have occurred before and after (a form of only when myoelectric response from puncture occurs — i.e., only when the first punctures are over on p. 218)].  

For claim 18, Okamoto teaches The method according to claim 1, wherein: the measurement electrode is a bipolar electrode, [p. 217 l. col.], and a reference electrode is pasted to a thoracic skin surface of the experimental animal. [Fig. 1 showing reference electrode on rear aspect of thoracic portion of rat].  

For claim 19, Okamoto teaches A method for selecting drug solution administration, [entire disclosure – see at least abstract], the method comprising:
a preparation step comprising preparing a mammalian experimental animal having a predetermined part of a body, and a skeletal muscle bent by a spinal reflex when a stimulus is applied to the predetermined part of the body; [p. 216]; 
an anesthesia step comprising anesthetizing the experimental animal by inhalation anesthesia; [Measuring the flexor reflex on pp. 216 -217 anesthesia via isoflurane (inhalant)];
a measurement electrode placement step comprising placing a measurement electrode in the skeletal muscle of the anesthetized experimental animal; [Measuring the flexor reflex on p. 217 l. col.];
	a puncture step comprising puncturing a plurality of injection needles into a plurality of administration sites in the predetermined part of the anesthetized experimental animal [injections with 27G and 31G needles per p. 218] while measuring a [EMG with electrode preparation per Fig. 1 and pp. 217-218];
	an administration step comprising administering at least one drug solution to the anesthetized experimental animal through (another, secondary) injection needle after a myoelectric response caused by the puncture of the injection needles disappears, [see esp. p. 218 r. col. onto p. 219 l. col. where EMG stabilization (“disappearance”) occurs between pre-lidocaine insertion rounds and thereby also before lidocaine injection on p. 219 Drug administration and EMG measurements],which comprises 
(i) administering a plurality of drug solutions having different compositions to the plurality of administration sites under identical administration conditions, 
or (ii) administering a single drug solution to the plurality of administration sites under different administration conditions; [lidocaine injection into the hind paw per p. 219 l. col. occurs for both hindlimbs per pp. 217-219 which constitutes a form of administration under “different administration conditions” (i.e., different hind paws)];	
	and a measurement step of performing at least one of (i) measurement of an EMG intensity obtained by integrating absolute values of the myoelectric potential from occurrence to disappearance of the myoelectric response caused by the administration of the drug solution, [see e.g., p. 219 Assessment of the EMG during needle insertion – calculation of area of signals (integrating EMG values)], and (ii) measurement of a duration time of the myoelectric response caused by the administration of the drug solution, [see pp. 220-222 EMG latency and magnitude with needle insertion and lidocaine injection comparison (a response caused by administration of lidocaine)],   -5-Atty. Dkt. No. 091486-0324 
[multiple insertions over multiple points in 5x10 grid on p. 218 and for each hindlimb and for 8 rats per p. 219 constitutes a form of plurality of administration conditions], 
and wherein the method further comprises at least one of (i) an identifying step comprising identifying a drug solution composition with which the duration time is shortest or the EMG intensity is smallest, among the plurality of drug solutions having different compositions, 
or (ii) identifying an administration condition with which the duration time is shortest or the EMG intensity is smallest, among the plurality of administration conditions. [analysis of results from end of p. 219 onto p. 220 et seq. necessarily encompasses finding maximum and minimum EMG intensity e.g., Fig. 5 and data analysis in Figs. 6-8].  

Okamoto fails to teach a singular plurality of injection needles for both puncturing and drug administration (where on pp. 217-218 a 27G and 31G needle configuration is used instead and where on p. 219 lidocaine is administered with a 29G needle).  However, consider that Okamoto does teach on p. 218 l. col. that the needles used for puncture and to produce a measured EMG response before and after drug administration are common hypodermic injectable needles — of standard gauge and common availability from BD (i.e., the puncture needles themselves are both capable of, and configured to, perform(ing) drug injection/administration).  Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Okamoto to perform both puncture and drug solution administration with . 

Claim(s) 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Ando (Research Publication: Characteristics of propofol-evoked vascular pain in anaesthetized rats – cited previously).

For claim 2, Okamoto fails to teach different drug compositions administered to the plurality of sites under identical administration conditions.  However, consider that Okamoto does teach on p. 218 r. col. a plurality of needle administrations to a plurality of sites.  
Ando teaches a method of assessing pain caused by the administration of a drug solution [entire disclosure – see at least abstract] comprising administering a plurality of a plurality of the drug solutions having different compositions to a predetermined part of an experimental animal. [see at least Fig. 1 and drug compositions for administration detailed throughout pp. 385-388] under identical administration conditions [the use of the same cannulation per Fig. 1 for all compositions administered to the rat per per p. 385 — a form of “identical administration conditions”]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the drug administration and multi-site administration of Okamoto to incorporate the different compositions of Ando (i.e., administering said compositions at the sites detailed in Okamoto p. 218) in order to comparatively assess the effect of each 

3. (Currently Amended) The method according to claim 1, wherein the step of administering comprises: administering the single drug solution to the plurality of administration sites under different administration conditions. [same as in claim 1 - lidocaine injection into the hind paw per p. 219 l. col. occurs for both hind paws per pp. 217-219 which constitutes a form of administration under “different administration conditions” (i.e., different hind paws)].  [consider also that the different gauge needles of Okamoto p. 218 could constitute different administration conditions as could each individual insertion in a specifically different point within the 5x10 square on p. 218 — all forms of an administration “condition” under BRI, using both hindlimbs per pp. 217-219 is also a different administration “condition” — the administration with the needle used for the puncture sites on pp. 218-219 per the motivated modification of Okamoto in view of MPEP § 2144(V)(B)].  

For claims 4 and 5, Okamoto teaches The method according to claim 2, wherein: the experimental animal is a rat. [entire disclosure]. 

For claims 6-7, Okamoto teaches The method according to claim 4, wherein:
the predetermined part is a plantar subcutaneous, [Drug administration on p. 219], and the skeletal muscle is a semitendinosus muscle. [p. 217 l. col.]. 

For claims 8-9, Okamoto teaches The method according to claim 6, wherein: a dose per site at the plurality of administration sites is a range of 10 to 100 μL. [Drug administration on p. 219 of 20 microliters]. 

For claims 10-11, Okamoto teaches The method according to claim 8, wherein: an interval between the administration sites [the feature of the sites being administration sites (for the drug(s)) addressed by the motivated combination of Okamoto and Ando in claim 2], adjacent to each other, is set to be 2 mm or more. [p. 218 r. col.]. 

For claim 12, Okamoto teaches The method according to claim 3, wherein: a total dose at the plurality of administration sites [the feature of the sites being administration sites (for the drug(s)) addressed by the motivated combination of Okamoto and Ando in claim 2] is 200 μL or less. [Drug administration on p. 219 of 20 microliters]. 

For claims 13-14, Okamoto fails to teach the claimed range of administration rates.  However, Examiner notes that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed administration rates. On the contrary, Applicant even discloses in spec. ¶32 that the administration rate can be arbitrarily set.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum administration rate  in order to provide the most  effective dosage and stimulus/measured response.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

For claims 15-16, Okamoto teaches The method according to claim 2, wherein: the administration of the drug solution is started after a lapse of one second or more from when the myoelectric response caused by the puncture has disappeared.  [see e.g., p. 218 where needles are inserted for 1 second (3 mm at 3 mm/s) and retained in place for 2 seconds as well as inter-stimulus interval of 3 minutes — all injections (of the needle where the administration feature is addressed by the motivated combination of Okamoto and Ando) and/or where Okamoto itself teaches in p. 219 that lidocaine is after a first set of insertions and thereby lidocaine is administered after at least 3 second intervals and 3 minute intervals (EMG thereby disappearing)].   


Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.

pplicant argues
    PNG
    media_image1.png
    386
    793
    media_image1.png
    Greyscale

Examiner notes that the § 103 rejection of the claims does not rely upon Ando to teach administering to a plurality of administration sites, but rather relies upon Ando’s teaching of a feature of using a plurality of different compositions to be administered.  The claimed feature of a plurality of sites is addressed by the Okamoto reference.  


    PNG
    media_image2.png
    336
    782
    media_image2.png
    Greyscale

Such an argument appears to merely allege distinction of the claimed invention from the cited references — but does not otherwise specifically detail shortcomings of the cited references.  Examiner respectfully disagrees and directs attention to the applicability of the references as detailed in the body of the rejection above.  Inasmuch as the arguments are directed to the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791